 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE

 6
        RICHARD LEE JOHNSEN,
 7                           Plaintiff,
                                                      C19-141 TSZ
 8         v.
                                                      ORDER
 9      HENRY TAMBE,
10                           Defendant.

11
           THIS MATTER comes before the Court on the Report and Recommendation of
12
     the Honorable Michelle L. Peterson, United States Magistrate Judge, docket no. 58. In an
13
     earlier Report and Recommendation (“R&R No. 1”), docket no. 40, Magistrate Judge
14
     Peterson recommended that defendant Henry Tambe’s motion for summary judgment,
15
     docket no. 33, be granted. The Court vacated the R&R No. 1 in light of concerns that
16
     plaintiff Richard Lee Johnsen was never served with defendant’s motion, the notice
17
     required under Rand v. Rowland, 154 F.3d 952 (9th Cir. 1998), or R&R No. 1. See
18
     Minute Order (docket no. 42). The matter was referred back to Magistrate Judge
19
     Peterson, who subsequently issued an order directing plaintiff to show cause why this
20
     matter should not be dismissed for failure to prosecute. Order (docket no. 56). The
21
     Order to Show Cause was mailed to plaintiff at the Washington Corrections Center in
22

23

     ORDER - 1
 1 Shelton, Washington, but it was returned as undeliverable because the individual

 2 incarcerated at that facility, Richard L. Johnson (with an “o”), is not plaintiff Richard Lee

 3 Johnsen (with an “e”). See docket no. 57.

 4         Meanwhile, the Court received a letter from Dennis R. Scott, a lawyer who

 5 represented plaintiff in two criminal matters pending in Skagit County Superior Court,

 6 namely Case Nos. 17-1-00784-5 and 17-1-01183-29. In his letter dated November 5,

 7 2019, Mr. Scott indicated that plaintiff was awaiting sentencing on November 22, 2019,

 8 and was facing a possible term of 48 months. Letter (docket no. 53). Both cases were,

 9 however, dismissed, and plaintiff does not appear to currently be in custody. In his letter,

10 Mr. Scott stated that he had provided plaintiff with the service copy of the Court’s Minute

11 Order vacating R&R No. 1, which had been mailed to Mr. Scott. Id. Mr. Scott also

12 informed the Court that plaintiff does not have a fixed mailing address. Id. Mr. Scott’s

13 correspondence is much appreciated by the Court. The Court is satisfied that plaintiff

14 was made aware of the status of these proceedings in late October or early November

15 2019, and that further efforts to locate plaintiff would be futile.

16 Conclusion

17         For the foregoing reasons, the Court ORDERS:

18         (1)     The pending Report and Recommendation, docket no. 58, is ADOPTED;

19         (2)     This matter is DISMISSED without prejudice for failure to prosecute; see

20 Fed. R. Civ. P. 41(b);

21         (3)     Defendant’s motion for summary judgment, docket no. 33, is STRICKEN

22 as moot; and

23

     ORDER - 2
 1         (4)   The Clerk is DIRECTED to send a copy of this Order to all counsel of

 2 record, to Magistrate Judge Peterson, and to Dennis R. Scott at P.O. Box 1502, as well as

 3 at 1004 7th Street, Suite 208, both in Anacortes, WA 98221, and to CLOSE this case.

 4         IT IS SO ORDERED.

 5         Dated this 31st day of January, 2019.

 6

 7

 8
                                                   A
                                                   Thomas S. Zilly
                                                   United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER - 3
